Citation Nr: 1513082	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a right hip disability, to include secondary to a right leg disability.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran was granted entitlement to service connection for left ear hearing loss in a February 2013 rating decision.  A noncompensable rating was assigned.  In the same rating decision, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran timely appealed the right ear hearing loss denial in an August 2013 Notice of Disagreement.  The RO treated this as an increased rating claim for his service-connected left ear hearing loss.  In November 2013, the Board referred the issue of right ear hearing loss to the RO for initial adjudication and remanded the issue of left ear hearing loss for further development.  The RO granted service connection for bilateral hearing loss in a February 2014 rating decision, effective the date of the original claim.  A noncompensable rating was assigned.  Therefore, the issue before the Board is entitlement to an initial compensable rating for bilateral hearing loss.  

The leg and hip claims were also previously remanded by the Board in November 2013.  The requirements of this remand were not fulfilled and therefore the Board must remand these issues once more. 

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA treatment records are located in Virtual VA.  

The issues of entitlement to service connection for a right leg disability and entitlement to service connection for a right hip disability, to include secondary to a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by level III hearing loss in the right ear, and level III hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in March 2012 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in June 2012, November 2013, and December 2014.  There is no additional evidence that need be obtained as to the issue herein decided.  


Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Pursuant to  38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the June 2012 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
40
40
60
60
Left ear
40
40
60
65

The puretone threshold average was 50 decibels in the right ear and 51.25 decibels in the left ear.  Combined with speech recognition scores of 92 percent bilaterally, each ear corresponds to level I hearing loss in Table VI.  Using the two level I ratings in Table VII, the Veteran's disability is rated noncompensably.  

At the November 2013 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
35
40
40
45
Left ear
35
40
40
40

The puretone threshold average was 40 decibels in the right ear and 38.75 decibels in the left ear.  Combined with speech recognition scores of 78 percent in the right ear and 82 percent in the left ear, each ear corresponds to level III hearing loss in Table VI.  Using the two level III ratings in Table VII, the Veteran's disability is rated noncompensably.  

At the December 2014 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
35
40
45
50
Left ear
35
45
50
55

The puretone threshold average was 42.5 decibels in the right ear and 46.25 decibels in the left ear.  Combined with speech recognition scores of 76 percent bilaterally, each ear corresponds to level III hearing loss in Table VI.  Using the two level III ratings in Table VII, the Veteran's disability is rated noncompensably.  

The application of 38 C.F.R. § 4.86(a) is not appropriate in either ear because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 1000 Hertz readings is 30 decibels or lower.  

In must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.345 (1992).  Given the objective findings of at worst, level III hearing loss in each ear, the Board is compelled to conclude that an increased initial rating is not in order.  

The Board has considered whether the Veteran's disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has bilateral hearing loss.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.85 Diagnostic Code 6100.  The regulations and case law expressly consider these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

The Board must remand because directives from the previous remand were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issues of a right leg disability and a right hip disability to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

In the Board's November 2013 remand, it directed the RO to afford the Veteran an examination and opinion regarding his right leg disability.  The examination was completed, but the ensuing opinion and report were inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  The examiner did not render an etiological opinion based on the evidence in the claims file, nor did he explain why he declined to do so.  Instead, the examiner stated there was no reason to doubt the Veteran's account of his injury in service and that it was possible no medical records of it existed.  The examiner also stated that if such evidence showing a fracture in service could be found, he would opine that the Veteran's current disability was its result.  The examiner did not for instance identify whether there were any findings suggesting that a right leg fracture had occurred.  There was no discussion of any fracture line or other evidence of fracture residual.  Nor was it clear that the separation examination was reviewed.

On remand, the Veteran should be afforded an addendum opinion regarding his right leg disability and his right hip disability and/or additional examination as needed.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded VA addendum opinions and/or examination as needed, to address the nature and etiology of his right leg disability and his right hip disability.  The examiners must review the electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The leg examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right leg disability is related to his active service, taking into account and commenting on his history of the injury in service.  

Specifically, it should be set out whether there are any identifiable fracture residuals, to include fracture lines, bony impairment or other indicia that the fracture occurred.  If so, the location of the fracture site should be set forth.

AND

The hip examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right hip disability is related to his active service, or secondary to any service-connected disability and/or whether it might be related to any fracture residuals that are identified, to include the location of the fracture residuals.  An explanation of whether the reported avascular necrosis might be related to the claimed injury is also requested.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


